PER CURIAM.
Motions for an appeal and cross-appeal from a judgment of the Fayette Circuit Court awarding appellee’s counsel a fee of $300 for services rendered, and expenses incurred, in representing appellee on an appeal in this Court.
Upon a review of the case, we conclude the allowance of this fee was within the sound discretion of the Chancellor, and that the record supports his finding.
The motions for an appeal and cross-appeal are overruled and the judgment is affirmed on appeal and on cross-appeal.